Citation Nr: 0820727	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-42 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1975 to May 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for bilateral 
pes planus and assigned a noncompensable evaluation, 
effective April 24, 2003.


FINDING OF FACT

The veteran's bilateral pes planus results in pain and 
swelling on use and calluses.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and no higher, for the 
veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The veteran's bilateral pes planus claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated; additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by her, and for 
which she authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of her post-
service treatment.  She was also afforded formal VA 
examinations in October 2003, September 2004 and February 
2007 to evaluate the nature, extent and severity of this 
condition.  The Board observes that the veteran does not 
report that the condition has worsened since that time, and 
thus a remand is not required solely due to the passage of 
time since the February 2007 VA examination.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

II.  Higher Rating for Pes Planus

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for 
bilateral pes planus in a December 2003 rating decision and 
was assigned a noncompensable rating, effective March 24, 
2003.  The veteran disagrees with this assignment and 
contends that her pes planus is worse than it is currently 
rated.  

The veteran's foot disability has been evaluated as 
noncompensable pursuant to DC 5276.  The current 
noncompensable rating contemplates mild symptoms of pes 
planus, which are relieved by built-up shoe or arch support.  
A 10 percent rating contemplates moderate bilateral flatfoot 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, and pain on manipulation 
and use of the feet.  38 C.F.R. § 4.71a, DC 5276 (2007).  
Severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent evaluation 
for unilateral involvement, and a 30 percent evaluation for 
bilateral involvement.  Id.  Pronounced pes planus manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved with 
orthopedic shoes or appliances, warrants a 30 percent 
evaluation for unilateral involvement and a 50 percent rating 
for bilateral involvement.  Id.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).   The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

The evidence of record, including three VA examination 
reports, private treatment records, and VA treatment records, 
indicates that the veteran's bilateral pes planus most 
closely approximates a 10 percent rating.  

Although the veteran seeks primary care from VA, the veteran 
has sought private treatment from Walter Young, M.D., Cliff 
Miller, M.D., and the Red Bird Family Clinic; however, this 
private treatment is largely unrelated to her foot 
disability.  During a June 2004 treatment at the Red Bird 
Family Clinic, however, she reported that she had swelling of 
both feet and ankles for the past two to three weeks that was 
moderate in severity.  She further reported that such pain 
was alleviated by elevating her feet and that no recent 
injury had instigated the pain.  The doctor diagnosed her 
with pedal edema.  

The veteran's VA treatment records indicate that she has 
sought treatment for her pes planus and associated foot pain 
on numerous occasions, beginning in March 2005.  Her primary 
complaints have been pain in her arches, tender feet, 
subtalar joint pain at the lateral facet, painful lesions on 
her feet, calluses on her big toes, and itchy skin on the 
sole of her left foot diagnosed as tinea pedis.  She was 
treated with shoe inserts and diabetic shoes, and has had her 
calluses pared by a VA doctor.  

The veteran underwent a VA examination in October 2003, when 
she reported that her arches had fallen during basic training 
and that her feet tended to swell.  The veteran stated that, 
after work, she elevated her feet to alleviate the pain.  The 
examiner reported that the veteran's feet were flat and 
somewhat puffy, the overall foot alignment was good, the 
heels were in a neutral position, there were no abnormal 
calluses, and there was no dependent edema; the veteran did 
not have an abnormal gait pattern and was able to do a 
single-footed tiptoe.  The examiner diagnosed her with 
moderate flat feet, which were not causing pain, but did 
cause some swelling.  The examiner reported that the veteran 
did not have any serious symptomatic symptoms and there was 
no serious symptomatic defect.  

The veteran underwent a second VA examination in September 
2004, when she reported that she was given shoe inserts in 
1975 that seemed to help with the pain, but that marching 
during the Reserves had aggravated her feet.  The veteran 
also reported that her job as a window technician at the post 
office, which required much standing and walking, caused 
swelling in her ankles and feet.  The examiner noted that the 
veteran wore supports in shoes at work, and reported that the 
veteran had 1+ edema of the ankles and feet; grade II pes 
planus bilaterally with minimal residual plantar arch and no 
metatarsal arch; no calluses, ulcerations, or significant 
tenderness on the ventral surface of either foot; normal 
alignment of the Achilles tendon; and no evidence of weight 
imbalance in her shoes.  The examiner reported that the 
veteran had normal range of motion in her ankles and toes, no 
pain on motion of the ankles and toes, and no additional 
limitations with repetitive use or flare-ups.  The examiner 
provided the opinion that the swelling of the veteran's foot 
swelling was less likely than not due to pes planus, and was 
more likely due to the veteran's obesity; however, the 
examiner stated that the effects of pes planus on the 
veteran's occupation and daily activities were foot pain with 
weight bearing.  

The veteran had a third VA examination in February 2007, when 
she reported that her foot pain had increased over the years 
and that she occasionally had swelling in her feet.  She also 
reported that the pain and swelling were sometimes so bad 
that she had to miss a day of work, but that shoe inserts 
helped to reduce the pain.  The examiner noted that the 
veteran had calluses along the medial border of her large 
toes that were shaved by VA podiatrists and that x-rays taken 
in February 2005 were normal.  He reported that the veteran 
had bilateral pes planus, a 20 degree valgus deformity of the 
distal phalanx of both big toes, a 2 by 0.5 centimeter callus 
along the medial border of both big toes that was slightly 
tender in the right foot, normal alignment of the Achilles 
tendon, no marked pronation, mild tenderness on palpation 
under the base of the first metatarsal but no other 
tenderness, no tenderness of the Achilles tendon of either 
foot, no abnormal weight bearing, and hammertoes on the 
second through fifth toes of both feet.  The examiner 
reported no change in range of motion, coordination, fatigue, 
endurance, or pain with repetitive motion of either foot, and 
no pain on manipulation of either foot.  He diagnosed the 
veteran with bilateral pes planus, bilateral hallux valgus, 
bilateral hammertoes of the second through fifth toes, and 
calluses of both great toes.  

Based on this record, the Board finds that the veteran's 
bilateral pes planus more nearly approximate the criteria for 
a 10 percent rating under DC 5276, which contemplates 
moderate symptoms.  See 38 C.F.R. § 4.7.  During VA 
treatment, the veteran has consistently reported pain and 
tenderness in the arches of her feet, especially after 
standing and walking on them all day.  VA treatment records 
indicate that the veteran has bilateral calluses on her big 
toes that must be pared.  Additionally, the October 2003 
examiner reported that the veteran had moderate flat feet 
that were somewhat puffy, and the September 2004 examiner 
reported that she had grade II pes planus, with minimal 
residual plantar arch and no metatarsal arch, which affected 
her occupation and daily activities insofar as she had foot 
pain with weight bearing.  Further, during the February 2007 
examination, the veteran reported that the pain and swelling 
in her feet was sometimes so bad that she had to miss work.  
Finally, the February 2007 examiner reported that the veteran 
had 2 by 0.5 centimeter calluses along the medial border of 
her large toes, which were shaved by VA podiatrists, as well 
as a 20 degree valgus deformity of the distal phalanx of both 
big toes, mild tenderness on palpation under the base of the 
first metatarsal, and hammertoes on the second through fifth 
toes of both feet.  This evidence suggests that the veteran 
has more than mild symptomatology relieved by arch support.  
In fact, she has foot and arch pain despite wearing arch 
supports all day at work.  Accordingly, the Board finds that 
a 10 percent rating is warranted.  

Although the veteran's symptomatology warrants a 10 percent 
rating, her total disability picture does not rise to the 
severity required for a 30 percent rating.  In sum, there is 
evidence of pain and swelling on use, as well as calluses.  
However, the record is devoid of objective evidence of a 
marked deformity of the feet, such as pronation or abduction.  
Further, the February 2007 examiner reported that there was 
no pain on manipulation and the September 2004 examiner 
reported that the veteran had no serious symptomatic defect.  
In the absence of objective evidence of marked deformity and 
pain on manipulation, a rating in excess of 10 percent for 
severe or pronounced pes planus is not warranted.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 
5276, acquired flatfoot, does not evaluate the veteran's foot 
disability with respect to range of motion; therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Additionally, the rating criteria under DC 5276 
specifically contemplate pain on manipulation and use.

Accordingly, considering all the evidence of record, the 
veteran's disability picture more closely approximates the 
criteria for a 10 percent disability rating; however, because 
her condition has not resulted marked deformity and pain on 
manipulation, a 30 percent rating is not warranted.  
Therefore, an increased rating of 10 percent, and not higher, 
for bilateral pes planus is granted. 

The Board also finds that there is no showing that the 
veteran's pes planus reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  Her pes planus is not productive of marked 
interference with employment; has not required any, let 
alone, frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for bilateral pes 
planus is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


